DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/21 has been entered.

Response to Arguments
                                           Response: 35 U.S.C.  § 101
1.    Applicants argue:
“Without acquiescing to the propriety of this rejection, and solely to advance prosecution, Applicant has amended independent claims 1, 13, and 23 herein. In particular, the claims have been amended in a manner that renders it impossible, or at least impractical, to perform some of the claimed features in the human mind or with the aid of a pencil and a paper.
Specifically, at least the following steps cannot be practically performed in the human mind or with the aid of a pencil and a paper: 
align the plurality of production parameter data sets in a first one-dimensional array formed in the memory such that the production parameter value for each well of each scenario is stored in a respective cell of the first one-dimensional array, the respective cell having an index equal to the cell index assigned to the well; 
associate the cell index, for each well of each scenario, with a first thread of a plurality of threads of the SIMT processor; associate the zone cell index, for each zone of each scenario, with a second thread of the plurality of threads of the SIMT processor, and in a second time step of the simulation, in parallel, for each well of each scenario, 
compute, using the first thread associated with the corresponding cell index assigned to the well, an intermediate result for the well based on the production parameter value for the well, the intermediate result comprising a Bottom Hole Flowing Pressure (BHFP) at the well; 
dispatch the intermediate result computed using the first thread to a cell of a second one-dimensional array formed in the memory, the cell of the second one-dimensional array having an index equal to the zone cell index assigned to the zone comprising the well; 

dispatch the Zone-based intermediate result computed using the second thread to a cell of a third one-dimensional array formed in the memory, the cell of the third one- dimensional array having an index equal to the cell index assigned to the well; 
and compute, using the first thread associated with the cell index assigned to the well, a quantity result for the well based on the zone-based intermediate result stored in the third one-dimensional array, the quantity result comprising one or more volumes of one or more phases produced at the well during the second time step

In the Office Action, the Examiner performs Prong One of Step 2A of the eligibility analysis by considering each step of claim 1 separately and by concluding that the step recites a mental step.
However, this analysis is not consistent with the Office’s eligibility guidance. Indeed, according to MPEP 2016.04(Il), Prong One of Step 2A involves determining whether “the claim as a whole” is directed to a judicial exception. (MPEP 2016.04(II), Prong One.) To properly perform this analysis, the claim as a whole should be considered to determine if a judicial exception is “set forth or described in the claim.” (/a.; emphasis added)
Moreover, the Examiner’s analysis under Prong Two of Step 2A is also deficient. Having concluded that a recited step is directed to a judicial exception, the Examiner under a proper Prong Two analysis should consider whether the additional elements of the claim integrate the judicial exception into a practical application of the exception. Indeed, “[i]Jn Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of the exception.” (MPEP 2106.04 (Il), Prong Two; emphasis added.)
Yet, the Office Action only considers the “receive” step under this prong of the analysis. This is incorrect because the analysis must consider the additional elements beyond the alleged abstract idea. For example, where the Examiner alleges that the step of “assign each well of each 
Accordingly, Applicant respectfully submits that the present rejections under 35 USC 101 are legally deficient and should be withdrawn.
In addition, as discussed during the telephone interview with the Examiner, the claimed subject matter is directed to a technological solution to a technological problem, namely how to reduce the computation time of simulations of the production of an oil field. The claimed subject matter solves this problem technically by fully leveraging the potential of vectorized computation hardware (SIMT or SIMD) and specifically by adopting, among other features, 1) a specific alignment of simulation data in memory arrays of the computer architecture; 2) a specific linkage of simulation data per well per scenario to respective computing threads or data pipeline lanes of the computation hardware; and 3) a reuse of the same computing thread for computing the results for a given well.
Accordingly, Applicant respectfully submits that the claimed subject matter is directed to an improvement in an existing technology and thus not directed to an abstract idea. (See Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336-37, 118 USPQ2d 1684, 1689-90 (Fed. Cir. 2016).)
Reconsideration and withdrawal of the rejection of claims 1-23 is respectfully requested.” (Remarks: pages 12-15)

2.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that even with the recent amendment to the claims, the claims do not distinguish themselves from being conducting in the configured to.  This states that the processor is not actually executing the steps of the claim, but has the ability to execute the steps of the claim.
Also, for Prong two Step 2A, the receiving limitation of claim 1 amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.   The additional elements of the SIMT processor and the memory are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component.  These additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Further, the applicant argues that the claim language shows an improvement to an existing technology.  The applicant states that the claim subject matter is directed towards a technical solution to a technological problem of how to reduce the computation time of simulations of the production of an oil filed.  The examiner respectfully disagrees. With the claim language stating that a simulation of the production of an oil field would be conducted, the examiner sees the technology revolving a CAD system, where the simulation of the production of an oil field would be conducted in a CAD.  However, the claim language does not show an improvement to a CAD system.  The claim language improves an algorithm that a computer is reading, where the algorithm is more efficient.  This results in the computer reading less 
The 35 U.S.C. 101 rejection of the most recent filed claims are shown below in the office action.

Response: 35 U.S.C.  § 103
3.    Applicants argue:
“Molina
The Examiner alleges that Molina discloses “assign each well of each scenario a cell index.” Specifically, the Examiner relies on Molina’s “Opportunity Index” which is a variable calculated to identify zones with high production potential.
However, Molina’s Opportunity Index has no relation to the “cell index” recited in claim 1.
In Response to Applicant’s previous arguments, the Examiner states in the Office Action:

    PNG
    media_image1.png
    274
    580
    media_image1.png
    Greyscale

Applicant respectfully disagrees with the Examiner. It is clear based on the claims that a “cell index” is an identifier associated with a well, and which can be used to reference cells in arrays. Thus, the meaning of the term “cell index” does not require further definition to a skilled person.
Further, in Molina, the Opportunity Index is not “assigned” to a well of a given scenario. Rather, it is computed for a given zone of the reservoir. And, it is incorrect that the Opportunity Index is a value that identifies the zones of the reservoir.
Finally, having one or more zones does not mean that Molina has multiple scenarios. A scenario can include “one or more zones” (see claim 1).
Thus, Molina does not teach or suggest this feature of claim 1.” (Remarks: pages 17-18)

4.    Examiner Response:
The applicant argues that the Opportunity index of the Molina reference has no relation to the cell index of the current application, since the cell index is an identifier associated with a well and which can be used to reference cells in arrays.  The examiner first notes that the phrase "cell index" is not defined within the claims.  The examiner also notes that the specification gives rd – 4th paragraph, “The expression of this index is calculated, etc.”.
Also, the applicant argues that the Zhou reference does not teach the features of "zones" and "scenarios" of claim 1.  The examiner notes that by the words zones and scenarios not being mentioned in the Zhou reference as recited in the claims, does not mean that the Zhou reference does not teach features of the claim. As stated in the Final office action dated 12/14/20, the examiner is considering the kernel index to be the zone cell index, since the kernel index is the index of the kernels that includes the element index and the zone cell index is the index of the zone that includes the cells.  This can be seen on Pgs. 165-166, sec. 6.5 Coalesced memory access, 2nd -3rd paragraph, and Fig. 6.4 of the Zhou reference.  Also, the examiner considers the colors of where there is a kernel index as being different scenarios, since the colors represent the elements in the diagonal submatrices.

5.    Examiner Response:
The Applicant’s arguments on pages 16-17 with respect to the limitation of claim 1 that states “receiving in parallel a plurality of production parameter data sets corresponding to respectively to a plurality of scenarios” have been considered but are moot because the arguments do not apply to the current rejection.

6.    Examiner Response:
The Applicant’s arguments on page 20 with respect to the limitations of claim 1 that states “compute, using the second thread associated with the zone comprising the well, a zone-based intermediate result for the well based on the intermediate result stored in the second one-dimensional array, the zone-based intermediate result comprises one or more velocities of one or more phases at the well and dispatch the zone-based intermediate result computed using the second thread to a cell of a third one-dimensional array formed in the memory, the cell of the third one-dimensional array having an index equal to the cell index assigned to the well” have been considered but are moot because the arguments do not apply to the current rejection.

7.    Examiner Response:
The Applicant’s arguments on page 20 with respect to the limitation of claim 1 that states “compute, using the first thread associated with the cell index assigned to the well, a quantity result for the well based on the zone-based intermediate result stored in the third one-dimensional array, the quantity result comprising one or more volumes of one or more phases produced at the well during the second time step” have been considered but are moot because the arguments do not apply to the current rejection.
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 6-10, 12-14, 16, 18-19 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.
Claims 1, 13 and 23
Regarding step 1, claims 1, 13 and 23 are directed towards a parallel production simulator and a method. As shown above, claims 1 and 13 recite a parallel production simulator comprising a processor and memory, which directs the claim to a machine, which has the claims in an eligible statutory category under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “assign each well of each scenario a cell index”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “assign each zone of each scenario a zone cell index”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or 
Claim 1 recites “align the plurality of production parameter data sets in a first one dimensional array formed in the memory such that the production parameter value for each well of each scenario is stored in a respective cell of the first one dimensional array, the respective cell having an index equal to the cell index assigned to the well”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “associate the cell index, for each well of each scenario, with a first thread of a plurality of threads of the SIMT processor”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “associate the zone cell index, for each zone of each scenario, with a second thread of the plurality of threads of the SIMT processor”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.

Claim 1 recites “dispatch the intermediate result computed using the first thread to a cell of a second one-dimensional array formed in the memory, the cell of the second one-dimensional array having an index equal to the zone cell index assigned to the zone comprising the well”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “compute, using the second thread associated with the zone comprising the well, a zone-based intermediate result for the well based on the intermediate result stored in the second one-dimensional array, the zone-based intermediate result comprises one or more velocities of one or more phases at the well”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.

Claim 1 recites “and compute, using the first thread associated with the cell index assigned to the well, a quantity result for the well based on the zone-based intermediate result stored in the third one-dimensional array, the quantity result comprising one or more volumes of one or more phases produced at the well during the second time step”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of “receive in parallel a plurality of production parameter data sets corresponding respectively to a plurality of scenarios, the plurality of scenarios each including one or more zones and comprising a set of wells of the oil field, and the plurality of production parameter data sets each including a production parameter value for each well of the corresponding scenario amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, claim 1 recites the additional element of a SIMT processor and memory. The SIMT processor and memory are recited at a high level of generality such that it amounts no more than 
Regarding Step 2B, the limitation of receive a plurality of production parameter data sets corresponding respectively to a plurality of scenarios, the plurality of scenarios each including one or more zones and comprising a set of wells of the oil field, and the plurality of production parameter data sets each including a production parameter value for each well of the corresponding scenario are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the SIMT processor and memory amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 13
Claim 13 recites the same substantive limitations as claim 1 and are rejected using the same teachings.
Claim 23
Regarding step 2A, prong 1, claim 23 recites the same substantive limitations as claim 1 and are rejected using the same teachings.
Regarding step 2A, prong 2, the limitation of “receiving in parallel a plurality of production parameter data sets corresponding respectively to a plurality of scenarios, the plurality of scenarios each including one or more zones and comprising a set of wells of the oil field, and the plurality of production parameter data sets each including a production parameter value for each well of the corresponding scenario amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, claim 1 recites the additional element of a SIMT processor and memory. The SIMT processor is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receiving in parallel a plurality of production parameter data sets corresponding respectively to a plurality of scenarios, the plurality of scenarios each including one or more zones and comprising a set of wells of the oil field, and the plurality of production parameter data sets each including a production parameter value for each well of the corresponding scenario are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the SIMT processor amounts no more than mere instructions to apply the exception using a generic computer 
Claims 2 and 14
Dependent claims 2 and 14 recites “wherein the production parameter value includes a Tubing Head Pressure (THP) or a Choke value”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 4 and 16
Dependent claims 4 and 16 recites “whereby the intermediate result and the quantity result for the well are computed using the same first thread associated with the cell index assigned to the well”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 6 and 18
Dependent claims 6 and 18 recites “wherein the zone cell index for a zone comprising the well is identical or different than the cell index assigned to the well”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    


Claims 7 and 19
Dependent claims 7 and 19 recites “wherein the first thread is identical to or different than the second thread”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 8
Dependent claim 8 recites “wherein to the processor is further configured to synchronize the plurality of threads before dispatching the intermediate result to the cell of the second one-dimensional array”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 9
Dependent claim 9 recites “wherein the processor is further configured to synchronize the plurality of threads before dispatching the zone-based intermediate result to the cell of the third one-dimensional array”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 10
Dependent claim 10 recites “wherein the cell index assigned to the well is based on or independent from a zone and/or a scenario of the well”.  Under the broadest reasonable 
Claims 12 and 21
Dependent claims 12 and 21 recites “wherein the processor is further configured, in parallel for each well of each scenario, to compute, using the first thread, a Net Present Value (NPV) result for the well based on the quantity result of the well”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 22
Dependent claim 22 recites “wherein the first or second data pipeline is assigned to a thread of a plurality of threads”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 1-2, 4, 6-10, 12-14, 16, 18-19 and 21-23 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-10, 13, 16, 18-19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. PGPub 2013/0246028) in view of online reference Exploitation Plan Design Based on Opportunity Index Analysis in Numerical Simulation Models, written Molina et al. in further view of online reference Parallel General-PUROSE Reservoir Simulation with Coupled Reservoir Models and Multisegment Wells, written by Zhou in further view of online reference Techniques for Modeling Complex Reservoirs and Advanced Wells, written by Jiang.

Examiner’s note:  The examiner considers the reservoir simulation data that is being partitioned into distributed arrays as being the plurality of production data sets that are being received in parallel, since the compute node performs the parallel processing of the reservoir simulation data that is partitioned into distributed arrays, where the compute node is assigned or owns a particular portion of the grid data.  Also, examiner considers the grid blocks to be the one or more zones, since the grid blocks divide the reservoir into different sections.  Further, the 
The examiner considers the local cell index to be the respective cell index, since the local cell index is generated based on the global cell index and the local cell index is on various compute nodes;

With respect to claim 1, Hahn et al. discloses “A parallel production simulator for simulating the production of an oil field” as [Hahn et al. (paragraph [0030])];
“in a first time step of the simulation receiving in parallel a plurality of production parameter data sets corresponding to respectively to a plurality of scenarios” as [Hahn et al. (paragraph [0033] – [0034])] Examiner’s interpretation: The examiner considers the reservoir simulation data that is being partitioned into distributed arrays as being the plurality of production data sets that are being received in parallel, since the compute node performs the parallel processing of the reservoir simulation data that is partitioned into distributed arrays, where the compute node is assigned or owns a particular portion of the grid data;
“the plurality of scenarios each including one or more zones and comprising a set of wells of the oil field” as [Hahn et al. (paragraph [0030], paragraph [0034])] Examiner’s interpretation: The examiner considers the grid blocks to be the one or more zones, since the grid blocks divide the reservoir into different sections.  Also, the examiner considers the associated class of each array dimension to be the scenarios, since the associated class of each array dimension distinguishes one attribute of data from another attribute of data;
“and the plurality of production parameter data sets each including a production parameter value for each well of the corresponding scenario”  as [Hahn et al. (paragraph [0053], Fig. 6)] Examiner’s interpretation: The examiner also considers the variable that is found during the execution of the simulator to be the production parameter value, since the simulator finds a pointer that points to that variable on each of the compute nodes of the data processing system D using the Array Registry R.  The compute nodes performing parallel processing are assigned or owns a particular portion of the grid data;
“align the plurality of production parameter data sets in a first one dimensional array formed in the memory such that the production parameter value for each well of each scenario is stored in a respective cell of the first one dimensional array” as [Hahn et al. (paragraph [0034])];
“the respective cell having an index equal to the cell index assigned to the well” ” as [Hahn et al. (paragraph [0049])] Examiner’s interpretation: The examiner considers the local cell index to be the respective cell index, since the local cell index is generated based on the global cell index and the local cell index is on various compute nodes;
While Hahn et al. teaches having a cell index assigned to a well, Hahn et al. does not explicitly disclose “assign each well of each scenario a cell index”
Molina et al. discloses “assign each well of each scenario a cell index” as [Molina et al. (Abstract, Pg. 2, Opportunity Index, 1st – 2nd paragraph, “ To calculate this index they are considered three compound variables, etc.”)];

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hahn et al. of having a cell index assigned to a well by incorporating assign each well of each scenario a cell index as taught by Molina et al. for the purpose of identifying zones with high potential of production.
The motivation for doing so would have been because Molina et al. teaches that by using a numerical simulator and applying it to three mature reservoirs of the Neuquen Basin of Argentina, the ability to identify sweet spots in the fields in order to define the most appropriate locations that may still may have reserves to be produced can be accomplished (Molina et al. (Abstract, 1st – 6th paragraph, “The Opportunity Index Analysis, etc.”).
While the combination of Hahn et al. and Molina et al. teaches using a computer and memory for simulating and storing data revolving around simulating a reservoir and assigning a cell index to each well of each scenario, Hahn et al. and Molina et al. do not explicitly disclose “A Single Instruction, Multiple Thread (SIMT) processor; and a memory coupled to the SIMT processor; assign each zone of each scenario a zone cell index; associate the cell index, for each well of each scenario, with a first thread of a plurality of threads of the SIMT processor; associate the zone cell index, for each zone of each scenario, with a second thread of the plurality of threads of the SIMT processor;
Zhou discloses “A Single Instruction, Multiple Thread (SIMT) processor” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 1st paragraph, “In CUDA programs, ensuring coalesced memory access, etc.”)];
st – 2nd paragraph, “In CUDA programs, ensuring coalesced memory access, etc.”)];
“assign each zone of each scenario a zone cell index” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 2nd -3rd paragraph, “Consider the following top-down ordering, etc.”, Fig. 6.4)] Examiner’s interpretation: The examiner considers the kernel index to be the zone cell index, since the kernel index is the index of the kernels that includes the element index and the zone cell index is the index of the zone that includes the cells.  Also, the examiner considers the element index to be the cell index, since the element index is the index that is inside the kernel and the cell index is of the well;
“associate the cell index, for each well of each scenario, with a first thread of a plurality of threads of the SIMT processor” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 2nd -3rd paragraph, “Consider the following top-down ordering, etc.”, Fig. 6.4)] Examiner’s interpretation: The examiner considers the element index to be the cell index, since the element index is the index that is inside the kernel and the cell index is of the well;
 “associate the zone cell index, for each zone of each scenario, with a second thread of the plurality of threads of the SIMT processor” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 2nd -3rd paragraph, “Consider the following top-down ordering, etc.”, Fig. 6.4)] Examiner’s interpretation: The examiner considers the kernel index to be the zone cell index, since the kernel index is the index of the kernels that includes the element index and the zone cell index is the index of the zone that includes the cells;
Hahn et al., Molina et al. and Zhou are analogous art because they are from the same field endeavor of analyzing a well of a reservoir.

The motivation for doing so would have been because Zhou teaches that by developing a parallel general-purpose simulation framework for coupled reservoir models and multisegment wells, the ability to model thermal-compositional fluid flow in reservoir models with fully unstructured grids can be accomplished (Zhou (Abstract).
While the combination of Hahn et al., Molina et al. and Zhou teaches assigning each well of each scenario a cell index, Hahn et al., Molina et al. and Zhou do not explicitly disclose “and in parallel, for each well of each scenario, compute, using the first thread associated with the corresponding cell index assigned to the well, an intermediate result for the well based on the production parameter value for the well, the intermediate result comprising a Bottom Hole Flowing Pressure (BHFP) at the well; dispatch the intermediate result computed using the first thread to a cell of a second one-dimensional array formed in the memory, the cell of the second one-dimensional array having an index equal to the zone cell index assigned to the zone comprising the well; compute, using the second thread associated with the zone comprising the 
Jiang discloses “and in parallel, for each well of each scenario, compute, using the first thread associated with the corresponding cell index assigned to the well, an intermediate result for the well based on the production parameter value for the well, the intermediate result comprising a Bottom Hole Flowing Pressure (BHFP) at the well” as [Jiang (Pg. 54, Wellbore Pressure Control, 1st paragraph, “Theoretically, one can specify the pressure of, etc.”)];
“dispatch the intermediate result computed using the first thread to a cell of a second one-dimensional array formed in the memory, the cell of the second one-dimensional array having an index equal to the zone cell index assigned to the zone comprising the well” as [Jiang (Pg. 23, Property Data in Arrays, 1st – 2nd paragraph, “As suggested by their name, property-data arrays store, etc.”, Fig. 3.1)];
“compute, using the second thread associated with the zone comprising the well, a zone-based intermediate result for the well based on the intermediate result stored in the second one-dimensional array, the zone-based intermediate result comprises one or more velocities of one or 
“dispatch the zone-based intermediate result computed using the second thread to a cell of a third one-dimensional array formed in the memory, the cell of the third one-dimensional array having an index equal to the cell index assigned to the well” as [Jiang (Pg. 23, Property Data in Arrays, 1st – 2nd paragraph, “As suggested by their name, property-data arrays store, etc.”, Fig. 3.1)];
“and compute, using the first thread associated with the cell index assigned to the well, a quantity result for the well based on the zone-based intermediate result stored in the third one-dimensional array, the quantity result comprising one or more volumes of one or more phases produced at the well during the second time step.” as [Jiang (Pgs. 62-63, sec. 4.2.4 MSWell Initialization, 2nd – 3rd paragraph, “A standard well with a rate constraint has only, etc.”)];
Hahn et al., Molina et al., Zhou and Jiang are analogous art because they are from the same field endeavor of analyzing a well of a reservoir.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hahn et al., Molina et al. and Zhou of assigning each well of each scenario a cell index by incorporating and in parallel, for each well of each scenario, compute, using the first thread associated with the corresponding cell index assigned to the well, an intermediate result for the well based on the production parameter value for the well, the intermediate result comprising a Bottom Hole Flowing Pressure (BHFP) at the well; dispatch the intermediate result computed using the first thread to a cell of a second one-dimensional array formed in the memory, the cell of the second one-dimensional array having an index equal to the zone cell index assigned to the zone comprising the well; compute, using the 
The motivation for doing so would have been because Jiang teaches that by designing and implementing an efficient and extensible framework for compositional simulation of coupled unstructured reservoir models, advanced wells, and surface facilities, the ability to allow multiple researchers to work on GPRS at the same time and also simplify the development work of each individual researcher can be accomplished (Jiang (Pg. 9, sec. 1.2 Objectives, 1st paragraph, “One of the major objectives of this work, etc.”).

With respect to claim 4, the combination of Hahn et al., Molina et al., Zhou and Jiang discloses the parallel production simulator of claim 1 above, and Jiang further discloses “whereby the intermediate result and the quantity result for the well are computed using the same first thread associated with the cell index assigned to the well” as [Jiang (Pg. 23, Property Data st – 2nd paragraph, “As suggested by their name, property-data arrays store, etc.”, Fig. 3.1)];

With respect to claim 6, the combination of Hahn et al., Molina et al., Zhou and Jiang discloses the parallel production simulator of claim 1 above, and Hahn et al. further discloses “wherein the zone cell index for a zone comprising the well is identical or different than the cell index assigned to the well.” as [Hahn et al. (paragraph [0048] – [0049])] Examiner’s interpretation: The global cell index is transformed into a local cell index;

With respect to claim 7, the combination of Hahn et al., Molina et al., Zhou and Jiang discloses the parallel production simulator of claim 1 above, and Zhou further discloses “wherein the first thread is identical to or different than the second thread.” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 1st – 2nd paragraph, “In CUDA programs, ensuring coalesced memory access, etc.”)];

With respect to claim 8, the combination of Hahn et al., Molina et al., Zhou and Jiang discloses the parallel production simulator of claim 1 above, and Zhou further discloses “wherein the processor is further configured to synchronize the plurality of threads before dispatching the intermediate result to the cell of the second one-dimensional array.” as [Zhou (Pgs. 168-169, sec. 6.6.2 Twisted Factorization, 1st – 3rd paragraph, “The advantage of the Twisted Factorization (TF), etc.”)];

With respect to claim 9, the combination of Hahn et al., Molina et al., Zhou and Jiang discloses the parallel production simulator of claim 1 above, and Zhou further discloses “wherein the processor is further configured to synchronize the plurality of threads before dispatching the zone-based intermediate result to the cell of the third one-dimensional array.” as [Zhou (Pgs. 168-169, sec. 6.6.2 Twisted Factorization, 1st – 3rd paragraph, “The advantage of the Twisted Factorization (TF), etc.”)];

With respect to claim 10, the combination of Hahn et al., Molina et al., Zhou and Jiang discloses the parallel production simulator of claim 1 above, and Molina et al. further discloses “wherein the cell index assigned to the well is based on or independent from a zone and/or a scenario of the well.” as [Molina et al. (Abstract, 1st – 5th paragraph, “The Opportunity Index Analysis is an, etc.”)];

With respect to claim 13, Hahn et al. discloses “A parallel production simulator for simulating the production of an oil field” as [Hahn et al. (paragraph [0030])];
“in a first time step of the simulation receiving in parallel a plurality of production parameter data sets corresponding to respectively to a plurality of scenarios” as [Hahn et al. (paragraph [0033] – [0034])] Examiner’s interpretation: The examiner considers the reservoir simulation data that is being partitioned into distributed arrays as being the plurality of production data sets that are being received in parallel, since the compute node performs the parallel processing of the reservoir simulation data that is partitioned into distributed arrays, where the compute node is assigned or owns a particular portion of the grid data;
Examiner’s interpretation: The examiner considers the grid blocks to be the one or more zones, since the grid blocks divide the reservoir into different sections.  Also, the examiner considers the associated class of each array dimension to be the scenarios, since the associated class of each array dimension distinguishes one attribute of data from another attribute of data;
“and the plurality of production parameter data sets each including a production parameter value for each well of the corresponding scenario”  as [Hahn et al. (paragraph [0053], Fig. 6)] Examiner’s interpretation: The examiner also considers the variable that is found during the execution of the simulator to be the production parameter value, since the simulator finds a pointer that points to that variable on each of the compute nodes of the data processing system D using the Array Registry R.  The compute nodes performing parallel processing are assigned or owns a particular portion of the grid data;
“align the plurality of production parameter data sets in a first one dimensional array formed in the memory such that the production parameter value for each well of each scenario is stored in a respective cell of the first one dimensional array” as [Hahn et al. (paragraph [0034])];
“the respective cell having an index equal to the cell index assigned to the well” ” as [Hahn et al. (paragraph [0049])] Examiner’s interpretation: The examiner considers the local cell index to be the respective cell index, since the local cell index is generated based on the global cell index and the local cell index is on various compute nodes;
While Hahn et al. teaches having a cell index assigned to a well, Hahn et al. does not explicitly disclose “assign each well of each scenario a cell index”
st – 2nd paragraph, “ To calculate this index they are considered three compound variables, etc.”)];
Hahn et al. and Molina et al. are analogous art because they are from the same field endeavor of analyzing a well of a reservoir.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hahn et al. of having a cell index assigned to a well by incorporating assign each well of each scenario a cell index as taught by Molina et al. for the purpose of identifying zones with high potential of production.
The motivation for doing so would have been because Molina et al. teaches that by using a numerical simulator and applying it to three mature reservoirs of the Neuquen Basin of Argentina, the ability to identify sweet spots in the fields in order to define the most appropriate locations that may still may have reserves to be produced can be accomplished (Molina et al. (Abstract, 1st – 6th paragraph, “The Opportunity Index Analysis, etc.”).
While the combination of Hahn et al. and Molina et al. teaches using a computer and memory for simulating and storing data revolving around simulating a reservoir and assigning a cell index to each well of each scenario, Hahn et al. and Molina et al. do not explicitly disclose “A Single Instruction, Multiple Thread (SIMT) processor; and a memory coupled to the SIMT processor; assign each zone of each scenario a zone cell index; associate contiguous cell indices, corresponding to a group of wells corresponding to one or more scenarios, with a first data pipeline having a plurality of lanes of the SIMD processor, wherein each cell index of the contiguous cell indices is associated with a respective lane of the plurality of lanes of the first data pipeline; associate contiguous zone cell indices, corresponding to a group of zones 
Zhou discloses “A Single Instruction, Multiple Thread (SIMT) processor” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 1st paragraph, “In CUDA programs, ensuring coalesced memory access, etc.”)];
“and a memory coupled to the SIMT processor” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 1st – 2nd paragraph, “In CUDA programs, ensuring coalesced memory access, etc.”)];
“assign each zone of each scenario a zone cell index” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 2nd -3rd paragraph, “Consider the following top-down ordering, etc.”, Fig. 6.4)] Examiner’s interpretation: The examiner considers the kernel index to be the zone cell index, since the kernel index is the index of the kernels that includes the element index and the zone cell index is the index of the zone that includes the cells.  Also, the examiner considers the element index to be the cell index, since the element index is the index that is inside the kernel and the cell index is of the well;
“associate contiguous cell indices, corresponding to a group of wells corresponding to one or more scenarios, with a first data pipeline having a plurality of lanes of the SIMD processor, wherein each cell index of the contiguous cell indices is associated with a respective lane of the plurality of lanes of the first data pipeline” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 2nd -3rd paragraph, “Consider the following top-down ordering, etc.”, Fig. 6.4)] Examiner’s interpretation: The examiner considers the element index to be the cell 
“associate contiguous zone cell indices, corresponding to a group of zones corresponding to one or more scenarios, with a second data pipeline having a plurality of lanes of the SIMD processor, wherein each zone cell index of the contiguous zone cell indices is associated with a respective lane of the plurality of lanes of the second data pipeline” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 2nd -3rd paragraph, “Consider the following top-down ordering, etc.”, Fig. 6.4)] Examiner’s interpretation: The examiner considers the kernel index to be the zone cell index, since the kernel index is the index of the kernels that includes the element index and the zone cell index is the index of the zone that includes the cells;
Hahn et al., Molina et al. and Zhou are analogous art because they are from the same field endeavor of analyzing a well of a reservoir.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hahn et al. and Molina et al. of using a computer and memory for simulating and storing data revolving around simulating a reservoir and assigning a cell index to each well of each scenario by incorporating A Single Instruction, Multiple Thread (SIMT) processor; and a memory coupled to the SIMT processor; assign each zone of each scenario a zone cell index; associate contiguous cell indices, corresponding to a group of wells corresponding to one or more scenarios, with a first data pipeline having a plurality of lanes of the SIMD processor, wherein each cell index of the contiguous cell indices is associated with a respective lane of the plurality of lanes of the first data pipeline; associate contiguous zone cell indices, corresponding to a group of zones corresponding to one or more scenarios, with a second data pipeline having a plurality of lanes of the SIMD processor, wherein 
The motivation for doing so would have been because Zhou teaches that by developing a parallel general-purpose simulation framework for coupled reservoir models and multisegment wells, the ability to model thermal-compositional fluid flow in reservoir models with fully unstructured grids can be accomplished (Zhou (Abstract).
While the combination of Hahn et al., Molina et al. and Zhou teaches assigning each well of each scenario a cell index, Hahn et al., Molina et al. and Zhou do not explicitly disclose “and in a second time step of the simulation, in parallel, for each well of the group of wells, compute, using the respective lane of the first data pipeline. associated with the cell index of the well, an intermediate result for the well based on the production parameter value for the well, the intermediate result comprising a Bottom Hole Flowing Pressure (BHFP) at the well; dispatch the intermediate result, computed using the respective lane of the first data pipeline associated with the cell index of the well, to a cell of a second one-dimensional array formed in the memory, the cell of the second one-dimensional array having an index equal to the zone cell index assigned to the zone comprising the well; compute, using the respective lane of the second data pipeline corresponding to the zone comprising the well, a zone-based intermediate result for the well based on the intermediate result. stored in the second one-dimensional array, the zone-based intermediate result comprises one or more velocities of one or more phases at the well; dispatch the zone-based intermediate result, computed using the respective lane of the second data pipeline corresponding to the zone comprising the well, to a cell of a third one-dimensional array 
Jiang discloses “and in a second time step of the simulation, in parallel, for each well of the group of wells, compute, using the respective lane of the first data pipeline. associated with the cell index of the well, an intermediate result for the well based on the production parameter value for the well, the intermediate result comprising a Bottom Hole Flowing Pressure (BHFP) at the well” as [Jiang (Pg. 54, Wellbore Pressure Control, 1st paragraph, “Theoretically, one can specify the pressure of, etc.”)];
“dispatch the intermediate result, computed using the respective lane of the first data pipeline associated with the cell index of the well, to a cell of a second one-dimensional array formed in the memory, the cell of the second one-dimensional array having an index equal to the zone cell index assigned to the zone comprising the well” as [Jiang (Pg. 23, Property Data in Arrays, 1st – 2nd paragraph, “As suggested by their name, property-data arrays store, etc.”, Fig. 3.1)];
“compute, using the respective lane of the second data pipeline corresponding to the zone comprising the well, a zone-based intermediate result for the well based on the intermediate result. stored in the second one-dimensional array, the zone-based intermediate result comprises one or more velocities of one or more phases at the well” as [Jiang (Pg. 64, #5, “Estimate the velocity of the fluid mixture, etc.”)];
st – 2nd paragraph, “As suggested by their name, property-data arrays store, etc.”, Fig. 3.1)];
“and compute, using the respective lane of the first data pipeline associated with the cell index of the well, a quantity result for the well based on the zone-based intermediate result stored in the third one-dimensional array, the quantity result comprising one or more volumes of one or more phases produced at the well during the second time step.” as [Jiang (Pgs. 62-63, sec. 4.2.4 MSWell Initialization, 2nd – 3rd paragraph, “A standard well with a rate constraint has only, etc.”)];
Hahn et al., Molina et al., Zhou and Jiang are analogous art because they are from the same field endeavor of analyzing a well of a reservoir.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hahn et al., Molina et al. and Zhou of assigning each well of each scenario a cell index by incorporating and in a second time step of the simulation, in parallel, for each well of the group of wells, compute, using the respective lane of the first data pipeline. associated with the cell index of the well, an intermediate result for the well based on the production parameter value for the well, the intermediate result comprising a Bottom Hole Flowing Pressure (BHFP) at the well; dispatch the intermediate result, computed using the respective lane of the first data pipeline associated with the cell index of the well, to a cell of a second one-dimensional array formed in the memory, the cell of the second one-dimensional array having an index equal to the zone cell index assigned to the zone comprising 
The motivation for doing so would have been because Jiang teaches that by designing and implementing an efficient and extensible framework for compositional simulation of coupled unstructured reservoir models, advanced wells, and surface facilities, the ability to allow multiple researchers to work on GPRS at the same time and also simplify the development work of each individual researcher can be accomplished (Jiang (Pg. 9, sec. 1.2 Objectives, 1st paragraph, “One of the major objectives of this work, etc.”).

With respect to claim 22, the combination of Hahn et al., Molina et al., Zhou and Jiang discloses the parallel production simulator of claim 13 above, and Zhou further discloses “wherein the first or second data pipeline is assigned to a thread of a plurality of threads.” as nd -3rd paragraph, “Consider the following top-down ordering, etc.”, Fig. 6.4)];

With respect to claims 16 and 18-19, the claims recite the same substantive limitations as claims 4 and 6-7 above and are rejected using the same teachings.

With respect to claim 23, Hahn et al. discloses “A method for simulating the production of an oil field” as [Hahn et al. (paragraph [0014], paragraph [0030])];
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

10.	Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. PGPub 2013/0246028), online reference Exploitation Plan Design Based on Opportunity Index Analysis in Numerical Simulation Models, written Molina et al. online reference Parallel General-PUROSE Reservoir Simulation with Coupled Reservoir Models and Multisegment Wells, written by Zhou, online reference Techniques for Modeling Complex Reservoirs and Advanced Wells, written by Jiang in view of Guyaguler et al. (U.S. PGPub 2012/0150518).

With respect to claim 2, the combination of Hahn et al., Molina et al., Zhou and Jiang discloses the parallel production simulator of claim 1 above.
While the combination of Hahn et al., Molina et al., Zhou and Jiang teaches receiving a plurality of production parameter data sets corresponding to a plurality of scenarios, Hahn et al., 
Guyaguler et al. discloses “wherein the production parameter value includes a Tubing Head Pressure (THP) or a Choke value.” as [Guyaguler et al. (paragraph [0039])];
Hahn et al., Molina et al., Zhou, Jiang and Guyaguler et al. are analogous art because they are from the same field endeavor of analyzing a well of a reservoir.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hahn et al., Molina et al., Zhou and Jiang of receiving a plurality of production parameter data sets corresponding to a plurality of scenarios, where the plurality of scenarios include one or more zones by incorporating wherein the production parameter value includes a Tubing Head Pressure (THP) or a Choke value as taught by Guyaguler et al. for the purpose of coupling independent reservoir and surface facility network simulators.
The motivation for doing so would have been because Guyaguler et al. teaches that by coupling independent reservoir and surface facility network simulators to simulate fluid flow in production equipment, the ability to calculate the coupling at the beginning of a time step as well as the end of a time step (Guyaguler et al. (paragraph [0015] – [0016]).

With respect to claim 14, the claim recites the same substantive limitations as claim 2 above and is rejected using the same teachings.


11.	Claims 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. PGPub 2013/0246028), online reference Exploitation Plan Design Based on Opportunity Index Analysis in Numerical Simulation Models, written Molina et al. online reference Parallel General-PUROSE Reservoir Simulation with Coupled Reservoir Models and Multisegment Wells, written by Zhou, online reference Techniques for Modeling Complex Reservoirs and Advanced Wells, written by Jiang in view of Oury et al. (U.S. PGPub 2011/0313744) in further view of Hartung et al. (U.S. PGPub 20030074291).

With respect to claim 12, the combination of Hahn et al., Molina et al., Zhou and Jiang discloses the parallel production simulator of claim 1 above.
While the combination of Hahn et al., Molina et al., Zhou and Jiang teaches computing, using the first thread associated with the corresponding cell index assigned to the well, an intermediate result for the well based on the production parameter value for the well, Hahn et al., Molina et al., Zhou and Jiang do not explicitly disclose “for each well of each scenario, to compute, using the first thread, a Net Present Value (NPV) result for the well based on the quantity result of the well”
 Oury et al. discloses “for each well of each scenario, to compute, using the first thread, a Net Present Value (NPV) result for the well based on the quantity result of the well” as [Oury et al. (paragraph [0287] – [0288])];
Hahn et al., Molina et al., Zhou, Jiang and Oury et al. are analogous art because they are from the same field endeavor of analyzing a well of a reservoir.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hahn et al., Molina et al., Zhou and Jiang of  
The motivation for doing so would have been because Oury et al. teaches that using a production simulator for simulating a mature hydrocarbon field, the ability to produce quantity per phase, per well per layer and per time can be accomplished (Oury et al. (paragraph [0007] – [0010]).
While the combination of Hahn et al., Molina et al., Zhou, Jiang and Oury et al. teaches calculating a Net Present Value (NPV), Hahn et al., Molina et al., Zhou, Jiang and Oury et al. do not explicitly disclose “wherein the processor is further configured, in parallel, compute, a Net Present Value (NPV)”
Hartung et al. discloses “wherein the processor is further configured, in parallel, compute, a Net Present Value (NPV)” as [Hartung et al. (paragraph [0009], paragraph [0075])];
Hahn et al., Molina et al., Zhou, Jiang, Oury et al. and Hartung et al. are analogous art because they are from the same field endeavor of analyzing scenarios of the development of production.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hahn et al., Molina et al., Zhou, Jiang and Oury et al. of calculating a Net Present Value (NPV) by incorporating wherein the processor is further configured, in parallel, compute, a Net Present Value (NPV) as taught by Hartung et al. for the purpose of evaluating a development project.


With respect to claim 21, the claim recites the same substantive limitations as claim 12 above and is rejected using the same teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147